Citation Nr: 1708887	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  99-13 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric condition (other than depression and anxiety), as secondary to his service-connected low back condition, claimed as mental anguish.

2.  Entitlement to service connection for a heart condition, to include as secondary to his service-connected acquired psychiatric condition and/or low back condition.  

3.  Entitlement to an earlier effective date for the grant of service connection for bilateral hearing loss based on clear and unmistakable error (CUE) in the September 2003 rating decision.   

4.  Entitlement to an earlier effective date for the grant of service connection for a low back condition.





REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1949 to October 1952 with additional service in the Reserves from April 1956 to April 1959. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from the March 2011 (acquired psychiatric condition (other than depression and anxiety), ischemic heart disease), April 2016 (low back), September 2016 (hearing loss) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

The issues of entitlement to service connection for an acquired psychiatric condition (other than depression and anxiety) and ischemic heart disease were previously remanded by the Board in March 2016 for additional development.  The requested development as to the claims adjudicated below has been completed to the extent possible, and no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that there has been additional VA treatment records associated with the claims file after the issuance of the September 2016 supplemental statement of the case (SSOC).  Specifically, updated VA treatment records were printed on February 2017 from the Richmond, Huntington, and Beckley VAMCs without a waiver of review.  However, the additional treatment records include no new evidence or relevant information that requires review by the Agency of Original Jurisdiction (AOJ) or waiver of the right to such review.  As such, there is no prejudice from deciding the issues at this time.  38 C.F.R. §§ 19.37, 20.1304.

The Board notes that the Veteran has not claimed entitlement to service connection for posttraumatic stress disorder (PTSD) and the record does not appear to contain any contentions of a stressor.  Regardless, VA treatment records indicate a diagnosis of PTSD, as referenced in the decision below.  Clarification and proper notification is required regarding a potential claim of entitlement to service connection for PTSD as it does not appear the matter has been addressed by the AOJ.  As such, the Board refers the matter of entitlement to service connection for PTSD for appropriate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2016).

The issue of entitlement to an earlier effective date for the grant of service connection for hearing loss based on clear and unmistakable error and entitlement to an earlier effective date for the grant of service connection for a low back condition are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran does not have any additional acquired psychiatric disorder, other than the conditions for which he is already receiving disability compensation, specifically depression and anxiety.

2.  The preponderance of the evidence is against finding that the Veteran has a heart condition that is etiologically related to a disease, injury, or event which occurred in service, or that was caused by or aggravated by his service-connected low back or acquired psychiatric condition to include depression and anxiety.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric condition (other than depression and anxiety) have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  Service connection for the Veteran's heart condition is not warranted on a direct or secondary basis.  38 U.S.C.A. § 1110, 1111 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist 

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

VA's duty to notify was satisfied by a letter dated January 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also has a duty to assist a Veteran in the development of a claim.  That duty includes assisting the Veteran in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development as to the issues decided herein has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, relevant VA medical records and VA medical examinations, and the Veteran's own contentions.  

The Board notes that attempts were made to obtain additional social security administration (SSA) records as instructed by the March 2016 Board remand, particularly as it is related to a finding of unstable angina in March 1994, among other conditions.  However, a negative response was received in July 2016 by SSA indicating there were no records.  

Legal criteria 

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in-service.  38 C.F.R. § 3.303(d).

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

A disability can be service connected on a secondary basis if it is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(a).  Moreover, secondary service connection may be established, as well, by any increase in severity (i.e., aggravation) of a nonservice-connected condition that is proximately due to or the result of a service-connected condition.  See 38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448. 

In short, in order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) probative evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

Acquired psychiatric condition (other than depression and anxiety)

The Veteran seeks service connection for an acquired psychiatric condition (other than depression and anxiety), claimed as mental anguish, as secondary to his service-connected low back condition.  See e.g., Veteran's claim received April 5, 2010 (also dated October 13, 2010) and statement received July 31, 2013 (mental anguish subsequent to his back injury). 

The Board notes that the Veteran is currently service-connected for the acquired psychiatric conditions of depression and anxiety.  See June 2003 Board decision (granted service-connection for "depression and anxiety disorders") and subsequent September 2003 RO rating decision (granted service-connection for "depression").  Under VA regulations, pyramiding, or the evaluation of the same disability under various diagnoses, is to be avoided.  38 C.F.R. § 4.14.  

In light of the above, the Board notes that the initial question is not whether the Veteran's service-connected conditions are etiologically related to any current acquired psychiatric condition, as this has been established.  Rather, the initial question is whether, at any time during the appeal period, there has been any additional acquired psychiatric condition separate and distinct from the Veteran's currently service-connected depression and anxiety disorders.

Prior to the appeal period, the Veteran was diagnosed with recurrent depression in an August 2003 VA psychiatric examination report.  VA treatment records reflect that the Veteran was diagnosed and treated for conditions of major depression, anxiety disorder and PTSD.  See e.g., VA treatment records dated May 26, 2000, December 2, 2005, May 12, 2006, June 5, 2007 and September 29, 2009.  

Throughout the appeal period, VA treatment records reflect ongoing treatment of major depression and anxiety state, not otherwise specified.  See e.g., problems list dated June 5, 2014.  The Board observes a PTSD diagnosis is reflected in records from 2010 and 2011.  See e.g., VA treatment records dated April 20, 2010, November 16, 2010 and March 16, 2011.  In more recent records, the Veteran was diagnosed with a mood disorder with depressive features due to general medical conditions.  See e.g., VA treatment record dated March 25, 2016.

As noted in the introduction of this decision, the matter of PTSD has been referred to the AOJ for further clarification and any development indicated.  As such, the diagnosis of PTSD will not be considered in the Board's analysis.

The Veteran was afforded a VA psychiatric examination in August 2016.  The VA examiner stated that based on data from the clinical interview and record, the Veteran continued to present with symptoms consistent with a diagnosis of major depressive disorder under the DSM-5 criteria.  The VA examiner highlighted the Veteran's symptoms such as a reported daily depressed mood for most of the day, a significant decrease in appetite, insomnia, fatigue, feelings of worthlessness, and a diminished ability to think or concentrate.  Overall, it appeared that the Veteran's symptoms were related to struggles with chronic pain and hearing loss.  The Veteran was also going through normal bereavement related to the death of his wife in February 2016.  The Veteran's overall picture suggested that he had shown some improvement since his last VA examination in July 2003 and the Veteran appeared to be responding favorably to current psychotropic medications.  The VA examiner specifically opined that the Veteran did not have a diagnosis of a psychiatric disorder, other than depression and anxiety, that is at least as likely as not incurred in or caused by, or etiologically due to military service.  

The Board finds the 2016 VA opinion highly probative.  The 2016 VA examiner's opinion was based on a thorough review of the Veteran's medical records, evaluation of the Veteran, and cites to relevant medical principles.  Although the record contains a diagnosis of a mood disorder with depressive features, it is consistent with the findings of the 2016 VA examiner.  

The Board has considered the Veteran's lay statements of mental anguish and stress.  Although the Veteran is competent to provide lay evidence of mental health symptoms, he is simply not competent to provide evidence as to more complex medical questions, such as ascribing his symptoms to an additional diagnosis.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Therefore, the Board must deny the Veteran's claim for service connection based on the lack of an additional acquired psychiatric condition (other than depression and anxiety).  A present disability is an essential element of a claim for service connection, and where not present the claim under consideration cannot be substantiated.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Consequently, the claim of service connection for an additional acquired psychiatric condition (other than depression and anxiety) must be denied, as the preponderance of the evidence is unfavorable leaving the benefit-of-the-doubt doctrine inapplicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

Heart condition

The Veteran asserts entitlement to service connection for a heart condition as directly related to service.  See Veteran's statement received July 31, 2013.  Alternatively, the Veteran essentially asserts a heart condition is secondary to his service-connected low back condition and/or an acquired psychiatric condition.  See e.g., Veteran's claim received April 5, 2010 (also dated October 13, 2010).  

The Veteran has a current diagnosis of coronary artery disease (ischemic heart disease).  See August 2016 VA examination.

On review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against finding that a heart condition is etiologically related to service or a service-connected low back or acquired psychiatric condition.  

The Veteran's service treatment records do not show any in-service complaints, treatment or diagnosis of any heart condition.  Significantly, in an undated examination with the stated purpose of "discharge" noted, there was a normal clinical evaluation of the heart.  As such, the Veteran's service treatment records do not support a link between the Veteran's heart condition and service.

The first post-service indication of heart trouble of record is from a detailed Social Security Administration Law Judge's opinion which describes the evidence considered.  The Veteran had pulmonary function testing on August 8, 1992 due to chest pains but was unable to complete the testing due to extreme shortness of breath.  Thereafter, the Veteran was hospitalized July 31, 1992 with a typical angina and ischemic heart disease.  The Veteran was again hospitalized March 23, 1993, in part, due to complaints of chest pain and the diagnosis was unstable angina, exercise induced angina equivalent with poor exercise capacity and uncontrolled hypertension, among other conditions.  

VA treatment records indicate a diagnosis of ischemic heart disease from November 3, 1994 and beyond.  See VA treatment record dated May 2, 1995 (noting a diagnosis of ischemic heart disease, including coronary artery disease was made in November 1994).  The Veteran had a myocardial infarction in September 2006.  See e.g., treatment records from the Beckley VAMC dated December 2, 2003, December 21, 2006.  

The passage of nearly 40 years between discharge from active service and the lack of medical documentation of a claimed disability, while not conclusive, is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

The Veteran was afforded a VA heart examination in August 2016.  A negative nexus opinion was provided between the Veteran's coronary artery disease and service or service-connected low back or acquired psychiatric conditions.  The VA examiner highlighted that there was no question that the Veteran  had a diagnosis of coronary artery disease.  The Veteran was out of service in 1952.  The Veteran reported a heart attack in 2006; this was over 60 years post-service.  He had a strong family history of cardiac disease, as reported; both his brother and father had heart attacks.  Regarding secondary service-connection, there is no cause and effect relationship in the literature between back condition or psychiatric condition and the development of coronary artery disease.  Risk factors of the Veteran's condition include a strong family history of coronary artery disease, a history of high cholesterol and a 12 year smoking history.  These risk factors were the most likely cause of the Veteran's heart condition.  

The Board finds the negative VA nexus opinion from 2016 on a direct and secondary basis to be highly probative, as it was based on a thorough review of the Veterans medical records, evaluation of the Veteran, cites to relevant medical principles and offered possible likely causes of his heart condition.  

The Veteran has submitted no competent nexus evidence contrary to the VA examiner's opinion.  The Veteran has been allowed ample opportunity to furnish medical evidence in support of his claim, but he has not done so.  38 U.S.C.A. § 5107(a) (claimant bears responsibility to support a claim for VA benefits).

The only evidence in support of the claim comes from the lay statements of the Veteran asserting that his service-connected low back condition, acquired psychiatric condition or active duty service caused his heart condition.  The Board notes that although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, a relationship between a heart condition and a low back condition, depression, anxiety and/or an in-service injury is outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d at 1733 n. 4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and service connection for ischemic heart disease is not warranted on a direct or secondary basis.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).




ORDER

Entitlement to service connection for an acquired psychiatric condition (other than depression and anxiety) is denied. 

Entitlement to service connection for a heart condition is denied.


REMAND

The Court has held that the filing of a notice of disagreement (NOD) initiates the appeal process, and that the failure of the RO to issue an SOC is a procedural defect requiring a remand.  See Manlicon v. West, 12 Vet. App. 238 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  

The Veteran's claim for an earlier effective date for the grant of service connection for bilateral hearing loss disability based on clear and unmistakable error was denied in a September 2016 RO rating decision.  The Veteran filed a notice of disagreement with the decision which was received on October 17, 2016.  As such, the Board is required to remand this issue for issuance of a SOC.

The Veteran was granted service connection for a low back condition in a March 2016 Board decision.  Pursuant to the Board decision, the AOJ issued an April 2016 rating decision which granted service connection for a low back condition, effective October 30, 1998, and evaluated as 20 percent disabling.  Thereafter, the Veteran filed a notice of disagreement with the decision which was received June 1, 2016.  In this correspondence, the Veteran explained that he was thoroughly examined by the SSA in March 1994, which was four years prior to his grant of service connection for a low back condition.  He stated he wanted an increase of 4 years of additional funds.  In additional correspondences, the Veteran requested back pay to 1961.  See statement received October 17, 2016 and additional notice of disagreement form received October 24, 2016.  As such, the Board is required to remand this issue for issuance of a SOC.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Issue a SOC to the Veteran and his representative, addressing the issues of entitlement to an earlier effective date for the grant of service connection for a hearing loss disability on the basis of clear and unmistakable error and entitlement to an earlier effective date for the grant of service connection for a low back condition.  The Veteran and his representative must be advised of the time limit in which he may file a substantive appeal.  Then, only if the appeal is timely perfected, should the issue(s) be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).




______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


